The application has been amended as follows: 
Claim 101 is amended to recite:   
- 101. (Currently amended) The method according to claim 100, wherein the bulk dryer is selected from the group consisting of tube dryer, pneumatic dryer and rotary disc dryer. - . 
           Claim 102 is amended to recite:                                                                                                  - 102. (Currently amended) The method according to claim 101, wherein the bulk dryer is a tube dryer. - . 
Claim 110 is cancelled.
Specification, Page 1, below The Title, enter:                                                                                   - This application is a 371 of PCT/CN2018/088698 filed on 28 May 2018 - . 


The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose a method for producing a desolventized cellulosic pulp per steps claimed, the desolventized cellulosic pulp containing less than 2% organic acids (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748